Citation Nr: 0903799	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to the 
benefit currently sought on appeal.  In February 2008, the 
Board remanded the claim for further development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his tour in Vietnam.

2.  The veteran was stationed at Long Binh with the 139th 
Supply Company when enemy combatants exploded its ammunition 
dump.

3.  A current diagnosis of post-traumatic stress disorder is 
not demonstrated by the record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2003 and February 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran pursuant to 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2003 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection for PTSD and of the relative burdens 
of VA and the veteran.  The subsequent (2008) notice informed 
the veteran of information and evidence that governs the 
initial assignment of a disability evaluation and the 
regulations regarding the effective date of the establishment 
of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the November 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment and personnel records have been 
associated with the claims file.  The veteran's stressor was 
verified through U. S. Army and Joint Services Records 
Research Center.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim.  The duty 
to assist has been fulfilled.




Service Connection

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD) as a result of his service in Vietnam.  
VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2007); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, as here, the VA determines that the veteran 
did not engage in combat with the enemy and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 
396.

The veteran's personnel record confirms that he was stationed 
in Vietnam from October 1966 to September 1967 with the 139th 
Supply Company.  His military occupational specialty was 
heavy vehicle driver.  His personnel file, including his DD 
Form 214, Report of Transfer or Discharge, does not document 
any medals associated with combat service.  Nor does the 
veteran contend that he engaged in combat with the enemy.  
Therefore, independent evidence of his claimed stressors is 
required. 

The veteran has submitted several statements in support of 
his claim, detailing his stressors.  Of note, he described 
witnessing (either while on guard duty or from his hooch) the 
explosion of an ammunition dump in Long Binh while a member 
of the 139th Supply Company roughly three months after he 
arrived in country.  See statements received in March 2003 
and October 2004.  The U. S. Army and Joint Services Records 
Research Center verified that the enemy exploded the Long 
Binh ammunition dump in February 1967, with an estimated five 
million dollar loss of ammunition and shrapnel from 8-inch 
projectiles being thrown as far as seven miles.  This is 
sufficient to verify that the veteran's claimed stressor 
occurred.  

Based on this confirmed stressor, the veteran underwent a VA 
PTSD examination in September 2008.  The examiner reviewed 
the claims file, including the veteran's service treatment 
records, service personnel records, stressor statements, and 
clinical records.  The veteran underwent various levels of 
psychological testing, including the Wechsler Adult 
Intelligence Scale III and the Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2).  He also was given a 
clinical interview with mental status examination.  

The veteran described his current medical and mental health 
history.  He denied receiving any current mental health 
treatment, and had not received counseling or other targeted 
treatment in the past.  He reported a healthy marriage of 12 
years to his current wife.  They have 12 to 13 other married 
couples with whom they socialize on a regular basis, playing 
cards and watching football.  He plays golf with numerous 
friends frequently.  In total, he reported what the examiner 
described as a normal, healthy social life.  Occupationally, 
the veteran has owned his own clothing business for 31 years.  
He had never missed work for mental health reasons.  

Objective mental status examination revealed that the veteran 
presented in the interview as logical, coherent, and 
relevant.  He was noted to be attractive, articulate, well-
dressed, and well-groomed.  He exhibited no psychomotor 
slowing or agitation.  His verbal comprehension was good, as 
was his concentration.  A review of various psychological 
symptoms resulted in a negative finding for anxiety or panic.  
He denied having manic episodes.  He espoused a history of 
anger management issues, but denied all at present.  
Regarding the presence of current symptoms, the veteran 
reported that he "does remain silent and pout a good bit."  
He also reported that "for the last 45 years, I can't kill 
anything."  He indicated that  he sometimes has intrusive 
thoughts about the war.  While he said that he would rather 
be alone or on a one-on-one basis with others, the examiner 
pointed out that this was a direct contradiction to his 
playing golf most weekends with multiple friends, playing 
cards, and otherwise socializing normally.

Based on the examination and the record, the examiner found 
that the veteran failed to meet the diagnostic criteria for a 
diagnosis of PTSD.  He explained that while the veteran was 
exposed to very mild stressors in Vietnam, he was never 
witness to anyone being killed or dying.  Furthermore, he 
denied having any significant symptoms of emotional distress 
at this time.  The PTSD PK scale results (part of the MMPI-2 
testing) was not elevated to the threshold level.  In short, 
although the veteran witnessed stressor events during his 
tour in Vietnam, the medical evidence does not demonstrate a 
current psychological effect that stems from those 
experiences.  The outpatient clinical records do not 
contradict these findings, as they are completely devoid of 
treatment for PTSD or any psychiatric symptoms.  Without a 
current diagnosis of PTSD of record, service connection must 
be denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


